                                             Case 3:19-cv-02392-LB Document 107 Filed 03/29/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       SHELBY GAIL HEIFETZ,                          Case No. 19-cv-02392-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                         ORDER DENYING THE PLAINTIFF'S
                                  13               v.                                    MOTION FOR RECONSIDERATION AND
                                                                                         TERMINATING AS MOOT THE
                                  14       MONAS BURGERS CLAYTON LLC.,                   DEFENDANT’S PROVISIONAL MOTION
                                  15                      Defendant.                     Re: ECF Nos. 94 & 100
                                  16

                                  17                                           INTRODUCTION
                                  18         Plaintiff Shelby Heifetz sued defendant Mona’s Burgers for violating the Americans with
                                  19   Disabilities Act of 1990 (ADA), California’s Unruh Civil Rights Act, and other state statutes after

                                  20   she was unable to navigate the restaurant safely or get to the restroom reasonably.1 Ultimately she

                                  21   accepted the defendant’s Rule 68 offer of judgment of $8,001 and moved for attorney’s fees of
                                       $44,150 and expert costs of $4,193.75.2 The court awarded the expert costs of $4,193.75, and it
                                  22
                                       also awarded $3,156.75 (90 percent of $3,507.60) for work on the pleadings and $3,400.53 (95
                                  23
                                       percent of $3,579.50) for mediation, for a total award of $10,751.03.3 The plaintiff moved for
                                  24

                                  25

                                  26   1
                                        Second Am. Compl. – ECF No. 32. Citations refer to material in the Electronic Case File (ECF);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Notice of Acceptance – ECF No. 61; Motion for Attorney’s Fees – ECF No. 78.
                                  28   3
                                           Order – ECF No. 93.

                                       ORDER – No. 19-cv-02392-LB
                                                 Case 3:19-cv-02392-LB Document 107 Filed 03/29/21 Page 2 of 3




                                       reconsideration of the fees order under Federal Rule of Civil Procedure 60(b). The court can
                                   1
                                       decide the motion without oral argument, see N.D. Cal. Civ. L. R. 7-1(b), and denies the motion.
                                   2

                                   3                                                   ANALYSIS

                                   4         Under Rule 60(b),

                                   5               the court may relieve a party. . . from a final judgment, order, or proceeding for the
                                                   following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
                                   6               discovered evidence that, with reasonable diligence, could not have been discovered in time
                                   7               to move for a new trial under Rule 59(b); (3) fraud . . . , misrepresentation, or misconduct by
                                                   an opposing party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
                                   8               discharged; it is based on an earlier judgment that has been reversed or vacated; or applying
                                                   it prospectively is no longer equitable; or (6) any other reason that justifies relief.
                                   9

                                  10   Fed. R. Civ. P. 60(b); Soares v. Lorono, No. 12-cv-05979-WHO, 2015 WL 3826795, at *1 (N.D.

                                  11   Cal. Jan. 12, 2015) (reconsideration of fees order is addressed under Rule 60(b)).

                                  12        The short version of the plaintiff’s reconsideration motion is that the court relied only on the
Northern District of California
 United States District Court




                                  13   defendant’s characterization of the case and thereby picked the wrong side.4 That was not the basis

                                  14   for the court’s fees order. One, the court did not allow fees for the plaintiff’s amending the

                                  15   complaint to fix its deficiencies.5 Two, after the defendant’s round-two motion to dismiss, the

                                  16   court — based on the parties’ filings — concluded that the claims were outlier claims that were

                                  17   (essentially) frivolous. Also, the defendant offered to remediate the barriers at the outset of the

                                  18   litigation, actually remediated most of them, and was fixing the two doors at issue. The

                                  19   defendant’s comprehensive submissions — during the motions practice, in support of the

                                  20   opposition to the fees motion, and in response to the Rule 60(b) motion — established these

                                  21   points. Also, the court understood this from the parties’ arguments at the hearing on the motion to

                                  22   dismiss. Consistent with the spirit of General Order 56, the court thus postponed any amended

                                  23   complaint until after mediation to keep costs and fees down.6

                                  24        As a result of that fact context, the court allowed all fees (with modest adjustments) for the initial

                                  25   pleadings and mediation, and it did not allow fees for any other work because counsel’s work was

                                  26
                                       4
                                           Mot. – ECF No. 94 at 3–10.
                                  27   5
                                           Order – ECF No. 93 at 2–3.
                                  28   6
                                           Id.

                                       ORDER – No. 19-cv-02392-LB                            2
                                             Case 3:19-cv-02392-LB Document 107 Filed 03/29/21 Page 3 of 3




                                   1   unnecessary and not compensable. The plaintiff has not provided any basis to reconsider the fees

                                   2   order based on mistake, inadvertence, surprise, excusable neglect, or newly discovered evidence.

                                   3        The court denies the motion for reconsideration.

                                   4        Given this ruling, the court does not reach the defendant’s provisional motion to correct the

                                   5   clerical error. That motion sought relief “only if the Court grants Plaintiff relief on her

                                   6   corresponding Motion for Relief at ECF 94.”7

                                   7         This disposes of ECF Nos. 94 and 100.

                                   8         IT IS SO ORDERED.

                                   9         Dated: March 29, 2021

                                  10                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  11                                                     United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   7
                                           Mot. – ECF No. 100 at 1–2.

                                       ORDER – No. 19-cv-02392-LB                         3
